UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x               NOTICE OF MOTION
PETER MALIARAKIS
                                             Plaintiff,                           Docket No.: 14 CV 6088
                                                                                  USDJ Ronnie Abrams


                          -against-


NEW YORK CITY DEPARTMENT OF EDUCATION,
Et al.
                                             Defendants.
------------------------------------------------------------------x

        PLEASE TAKE NOTICE, that, upon the accompanying Affirmation of Jorge Vasquez Esq. including

all of the exhibits appended thereto, and upon the accompanying Memorandum of Law, and upon all prior

proceedings, pleadings, and filings in this Action, Jorge Vasquez Esq. will move this Court at the United States

Courthouse for the Southern District of New York, before the Honorable Ronnie Abrams, USDJ located at 40

Foley Square, Courtroom 2203, New York, New York, at a time and date to be set by the Court for an Order

enforcing an award of attorney fees to Jorge A. Vasquez Esq. in the amount of $37,450.00 and for such other

and further relief as to this Court seems just and proper.


        Dated: December 5, 2018
        Queens, New York

                                                              Respectfully submitted, 		


                                                              /s/ Jorge A. Vasquez, Esq.
                                                              Trial Counsel for the Plaintiff
                                                              84-08 Queens Blvd.
                                                              Queens, New York 11373
                                                              Tel.: (718) 701-2729




                                                                  1	
2	
